 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          CARMEN JOHN PERRI,                            CASE NO. C19-0139JLR

11                               Plaintiff,               ORDER TO CAUSE WHY
                   v.                                     PLAINTIFF AND DEFENDANT
12                                                        SHOULD NOT BE SANCTIONED
                                                          FOR THEIR FAILURE TO
            621 APARTMENTS, LLC,
13                                                        TIMELY COMPLY WITH THE
                                                          COURT’S ORDER
                                 Defendant.
14

15          On April 16, 2019, the court issued an order to show cause, which required a

16   response by April 23, 2019. (OSC (Dkt. # 5).) Both Plaintiff Carmen John Perri and

17   Defendant 621 Apartments LLC failed to timely respond to the court’s order. (See

18   generally Dkt.) A court may impose sanctions based on a party’s failure to prosecute an

19   action, obey a court order, or comply with the court’s local rules. See, e.g., Ferdik v.

20   Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (imposing sanctions for failure to

21   comply with an order); Malone v. U.S. Postal Serv., 833 F.2d 128, 130 (9th Cir. 1987)

22   (imposing sanctions for failure to comply with a court order). Accordingly, the court


     ORDER - 1
 1   ORDERS both Plaintiff and Defendant to show cause within seven days of the date of

 2   this order why the court should not impose sanctions for their failure to timely comply

 3   with the court’s April 16, 2019, order.

 4          To avoid sanctions, Plaintiff and Defendant must (1) explain in detail why they

 5   failed to comply with the court’s April 16, 2019, order, and (2) demonstrate “just cause”

 6   for their noncompliance. See Local Rules W.D. Wash. LCR 11(c) (“An attorney or party

 7   who without just cause fails to comply with any . . . order of the court . . . may be subject

 8   to such . . . sanctions as the court may deem appropriate.”). The court warns that, if the

 9   parties fail to timely respond to this order to show cause, the court may dismiss this

10   action with prejudice or enter default judgment as appropriate. See Pagtalunan v.

11   Galaza, 291 F.3d 639, 642-43 (9th Cir. 2002) (discussing factors the court must consider

12   in determining whether to dismiss a case for failure to prosecute or comply with a court

13   order); Pray v. M/Y NO BAD DAYS, 303 F. App’x 563, 564 (9th Cir. 2008) (ruling that

14   because “the district court adequately considered the appropriate factors . . . terminating

15   sanctions were within its discretion,” including the entry of default judgment).

16          Dated this 24th day of April, 2019.

17

18                                                     A
                                                       JAMES L. ROBART
19
                                                       United States District Judge
20

21

22


     ORDER - 2
